Citation Nr: 1336028	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  10-06 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for carpal tunnel syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bordewyk, Alicia R.

INTRODUCTION

The Veteran served on active duty from July 2001 to January 2009.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, denied entitlement to service connection for carpal tunnel syndrome.

The Veteran provided testimony during a hearing before the undersigned at the San Diego, California RO in June 2013.  A transcript is of record.  

The Board notes that the evidence of record is contained in a Virtual VA electronic file.  


REMAND

The Veteran contends that she incurred bilateral carpal tunnel syndrome (CTS) as a result of military service due to repetitive wrist movement in her job as a hospital corpsman and optician.  Service treatment records reflect a diagnosis of right wrist CTS, bilateral wrist sprain, and complaints of left wrist symptoms.  However, the evidence does not demonstrate a current diagnosis of CTS in either wrist since the filing of this claim.  

During the Board hearing, the Veteran testified that she received treatment or occupational therapy shortly after discharge from service for her bilateral wrist symptoms.  The only treatment documented in the claims file, VA treatment records dated from July 2009 to June 2010, do not demonstrate treatment or complaints relevant to the wrists or a diagnosis of CTS.  In addition, the Veteran testified that she was diagnosed with left wrist CTS during service, but the claims file does not demonstrate such a diagnosis.  According to her testimony, at least some of her in-service treatment was also with a private treatment provider.  

Therefore, the Board finds that a remand is necessary to ask the Veteran to identify the names of any private or VA physician who has treated her wrists or diagnosed CTS as well as the dates of such treatment.  She should be asked to provide authorization for VA to obtain all private treatment records and she should be informed that she can also submit the records herself.  

Thereafter, if service connection cannot be granted for left and right wrist CTS based on the records obtained, provide the Veteran with a VA examination to determine the etiology of any current disability.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all private and VA treatment providers who have treated her wrist symptoms and provide releases authorizing VA to obtain all records of private treatment.  

If the Veteran fails to complete necessary authorizations, tell her that she may obtain and submit the records herself.

If any records cannot be obtained, inform the Veteran of this fact, tell her what efforts were made to obtain the records, and advise her of any additional development that will be undertaken.

2.  Once the above-requested development has been completed, if any benefit sought on appeal cannot be granted based on the record, schedule the Veteran for a VA examination with a qualified physician to determine whether any current wrist disability, including CTS, is related to service.  

The claims folder, including this remand and any relevant records contained in the Virtual VA system, must be sent to the examiner for review. 

The examiner is requested to list all current wrist disabilities, and should specifically state whether the Veteran has carpal tunnel syndrome.  All necessary diagnostic tests should be performed.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current wrist disability had onset in service or is otherwise related to a disease or injury in service.  

The examiner should provide reasons for the opinions that take into account the Veteran's reports of her history, the reported in-service injuries, exposures, or events, and her current symptoms.  The examiner should set forth the medical reasons for accepting or rejecting the Veteran's recitation of events and report of continuity of symptoms since service.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether additional evidentiary development would permit the opinion to be made.

3.  The agency of original jurisdiction (AOJ) should review the examination report to ensure that it contains the information and opinions, with rationale, requested in this remand.

4.  After completion of all requested and necessary development, the AOJ should review the record in light of the new evidence obtained.  If any benefit for which there is a perfected appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case.  After they are afforded an opportunity to respond, the claim should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

